Citation Nr: 0725392	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  03-35 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for mitral valve prolapse.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980, and from February 1982 to February 1986.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied the veteran's claim of entitlement to service 
connection for mitral valve prolapse.  A videoconference 
hearing was held before the undersigned Veterans Law Judge in 
November 2005.  In October 2006, this issue was remanded for 
further development.  During the course of the development 
while the case was in remand status, service connection for 
coronary artery disease, status-post myocardial infarction 
was granted, and that matter is not before the Board.  


FINDINGS OF FACT

The preponderance of the evidence of record indicates that 
the veteran does not currently have a mitral valve prolapse.


CONCLUSION OF LAW

Mitral valve prolapse was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2001, January 
2002, and November 2006.  The originating agency essentially 
asked the veteran to submit any pertinent evidence in his 
possession, and specifically informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying this claim, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The Board will address the evidence of record as pertinent, 
particularly, the private and VA medical records addressing 
the etiology of any mitral valve prolapse.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran and his representative contend that service 
connection is warranted for mitral valve prolapse, as either 
directly related to service, or as secondary to his service 
connected cardiovascular disease.  

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumption period and still has such 
disability. Such evidence must be medical unless it relates 
to the disability as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic then generally a showing 
of continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for 
mitral valve prolapse.  Initially, the Board notes that the 
veteran's service medical records are negative for complaints 
of, treatment for, or a diagnosis of, mitral valve prolapse.  
A private echocardiogram record from September 1988, several 
years after service, resulted in a diagnosis of mitral valve 
prolapse.

However, an echocardiogram from June 1994 showed no mitral 
valve prolapse, but evidence of thickened mitral valve 
leaflets and regurgitation.  Several subsequent treatment 
records have diagnosed the veteran with mild mitral 
regurgitation, but no mitral valve prolapse.

A VA examination report of December 2006 indicated that the 
veteran's mitral valve was normal.  The veteran was found to 
have mild mitral valve regurgitation, but there was not 
evidence sufficient to support a diagnosis of mitral valve 
prolapse.  The examiner indicated that previous findings of 
mid systolic click may have been associated with mitral valve 
prolapse, but that this is not a finding that correlates well 
with the presence of mitral valve prolapse.  It was pointed 
out that a May 005 echocardiogram was negative for mitral 
valve prolapse and that mid systolic click could not be due 
to mitral valve prolapse.  It was also indicated that the 
more modern equipment used today was better able to diagnose 
mitral valve prolapse than that used when the veteran 
received his initial diagnosis of mitral valve prolapse in 
the 1980s, and that therefore he felt the current diagnosis 
of mild mitral regurgitation, but not mitral valve prolapse, 
was appropriate.

The examiner indicated that the veteran's cardiac symptoms 
were not due to mitral valve prolapse, but to other cardiac 
pathology.  The examiner indicated that mitral valve prolapse 
is usually not caused by hypertension, nor does it cause 
hypertension.  The Board finds this examiner's opinions 
particularly probative because they were based on a thorough 
examination of the veteran and a thorough review of the 
veteran's claims file.

The Board notes the several opinions of record received from 
a private examiner which relate the veteran's cardiovascular 
problems to service.  However, while that examiner indicated 
that the veteran had mitral valve prolapse in his earlier 
records, the December 2006 VA examiner points out that this 
may have been mistaken due to diagnostic tools used at that 
time.  In his latest opinion of January 2007, he does not 
indicate that the veteran has mitral valve prolapse.  
Therefore, the Board finds this examiner's opinions to be of 
less probative value than those offered by the December 2006 
VA examiner.

Considering all opinions and evidence of record, including 
that there is no evidence that the veteran had a mitral valve 
prolapse in service, and that the weight of the evidence of 
record indicates that the veteran does not currently have a 
mitral valve prolapse, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for mitral valve prolapse.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).









ORDER


Entitlement to service connection for mitral valve prolapse 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


